REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgements
Applicant’s amendment filed May 12, 2022 is acknowledged.
Following entry of applicant’s amendment, claims 1, 3-10, 12, 26, and 27 are pending.
Claims 1, 3-10, 12, 26, and 27 are examined below.

Allowable Subject Matter
Claims 1, 3-10, 12, 26, and 27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding the claimed terms, the examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the examiner must interpret the claimed terms as found in applicant’s specification. Clearly, almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings, . . . the inventor’s lexicography must prevail . . . .” Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest art of record, Lee, discloses as previously discussed. However, Lee does not teach at least the first code provided to an access device, as claimed. Additionally, Lee fails to disclose at least the newly added limitation of “collect[ing] device information to determine a risk for the transaction and process[ing] the transaction using the payment information.” Moreover, the missing claimed elements from Lee are not found in a reasonable number of references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE KUCAB whose telephone number is (571) 270-3025. The examiner can normally be reached on Monday through Friday, 10 a.m. to 4:00 p.m. ET. The examiner’s email address is Jamie.Kucab@USPTO.gov. See MPEP 502.03 regarding email communications. Following is the sample authorization for electronic communication provided in MPEP 502.03.II: “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.” Without such an authorization in place, an examiner is unable to respond via email.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE R KUCAB/Primary Examiner, Art Unit 3685